Exhibit 10.23
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (the “Amendment”) is entered into as
of November 10, 2010 by and between Forestar Group Inc., a Delaware corporation
(the “Company”) and James M. DeCosmo (the “Executive”).
     WHEREAS, the Company and the Executive are currently party to an Employment
Agreement dated August 9, 2007 (the “Employment Agreement”); and
     WHEREAS, the Company and the Executive wish to amend the Employment
Agreement for the sole purpose of complying with Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”) and IRS Revenue Ruling 2008-13.
     NOW, THEREFORE, the Company and the Executive hereby agree as follows:
     1. Section 5(c)(i) of the Employment Agreement shall be deleted in its
entirety and replaced with the following:
     (i) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay to the Executive a
cash severance payment equal to the Severance Multiple (as defined below) times
the sum of (A) Base Salary (without regard to any diminution giving rise to the
Executive’s assertion of Good Reason) and (B) the Executive’s target annual
bonus for the prior fiscal year pursuant to any annual bonus or incentive plan
maintained by the Company in respect of such fiscal year (or, if higher, the
greatest actual annual bonus in respect of any of the two (three if the
Severance Multiple is three) preceding fiscal years). For purposes of this
Agreement: the “Severance Multiple” shall be two (2), except that the “Severance
Multiple” shall be three (3) if the applicable Date of Termination occurs either
during the first two years beginning on the Effective Date or after such
two-year period and within the two-year period following a Change in Control as
defined in Appendix B hereto; and the “Severance Period” shall be the two
(2) year period beginning on the Date of Termination, except that the “Severance
Period” shall be the three (3) year period beginning on the Date of Termination
if the Severance Multiple is three (3). Such payment shall be made as soon as
practicable (but in any event within five (5) days) following the Date of
Termination; provided that, to the extent required to satisfy the provisions of
Section 409A(a)(2)(B)(i) of the Code, such payments shall be made not earlier
than but as soon as practicable on or in any event within five (5) days after
(with interest at the 6-month certificate of deposit rate published in The Wall
Street Journal on the Date of Termination (or if not published on that date, on
the next following date when published) or, if less, the maximum rate that will
avoid, if applicable, the imposition of any additional excise taxes under
Section 4999 of the Code (the “409A Interest Rate”)) the date that is six
(6) months after the Date of Termination (the “409A Payment Date”). The amount
payable pursuant to this clause (i) shall be reduced by the amount of any cash
severance or salary continuation benefit paid or payable to the Executive under
any other plan, policy or program of the Company.

1



--------------------------------------------------------------------------------



 



     2. Section 5(c)(v) of the Employment Agreement shall be deleted in its
entirety and replaced with the following:
     (v) Notwithstanding any provision of any annual or long-term incentive plan
(exclusive of equity-based plans) to the contrary, the Company shall pay to the
Executive on or as soon as practicable (but in any event within five (5) days)
following the Date of Termination (or to the extent required to satisfy the
provisions of Section 409A(a)(2)(B)(i) of the Code, not earlier than but as soon
as practicable on or in any event within five (5) days after (with interest at
the 409A Interest Rate) the 409A Payment Date) a lump sum amount, in cash, equal
to any unpaid incentive compensation which has been allocated or awarded to the
Executive for a completed bonus cycle preceding the Date of Termination under
any such plan and which, as of the Date of Termination, is contingent only upon
the continued employment of the Executive to a subsequent date. Additionally,
and notwithstanding this Employment Agreement or anything in any annual or
long-term incentive plan (exclusive of equity-based plans) to the contrary, for
any bonus cycle that has begun but not completed as of Executive’s Date of
Termination, the aggregate value of all contingent incentive compensation awards
to the Executive for the uncompleted period under any such plans shall be
payable or issuable to the Executive only to the extent the performance goals
and criteria (other than continued performance of services) are achieved and
certified by the Company’s Compensation Committee. The amount paid (or number of
unrestricted shares issued) under the foregoing sentence shall be equal to the
amount of the award, as determined pursuant to its terms (and assuming continued
employment until the end of the award period) multiplied by a fraction, the
numerator of which is the number of full months and any fractional portion of a
month during the period from the first day of the performance award period
through the Date of Termination and the denominator of which is the total number
of months in such performance award period (or if such fraction is greater than
1/2, multiplied by one (1)). This Section 5(c)(v) shall, as of the date of grant
of any such award, form a part of the terms of any such award and constitute an
amendment to any such awards.
     3. Section 5(c)(ix) of the Employment Agreement shall be amended by adding
the following to the end thereto:
     Notwithstanding this subsection (ix) to the contrary or anything in any
other agreement with the Executive to the contrary, for any equity and
equity-based awards (other than stock options or stock appreciation rights) to
the Executive that vest or become payable if one or more specified performance
goals or criteria (other than continued performance of services) are achieved or
the amount of such award that vests or becomes payable depends upon the extent
of achievement of one or more such performance goals or criteria, such award
shall vest and become payable only to the extent the performance goals or
criteria specified therein are actually achieved (other than continued
performance of services).

2



--------------------------------------------------------------------------------



 



     4. Section 5(d) of the Employment Agreement shall be deleted in its
entirety and replaced with the following:
     (d) Requirement of Release. Notwithstanding any other provision of this
Agreement, no amounts shall be payable or otherwise due pursuant to Section 5(b)
or 5(c) hereof unless (i) the Executive (or his authorized representative, if
disabled or deceased) executes a release of claims against the Company in the
form set forth as Appendix C hereto within thirty (30) days following the Date
of Termination and (ii) the Executive (or his authorized representative, if
disabled or deceased) fails to revoke such release within such thirty (30) days
and within any period permitted by applicable law for its revocation. The
amounts subject to this Section 5(d) shall then be paid at the last day of such
thirty (30) day period.
     5. Except as otherwise provided above, the Employment Agreement shall
remain unchanged and in full force and effect.
[SIGNATURES ON NEXT PAGE]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

            FORESTAR GROUP INC.
      By:   /s/ Kenneth M. Jastrow, II         Kenneth M. Jastrow, II       
Non-Executive Chairman        EXECUTIVE
      /s/ James M. DeCosmo       James M. DeCosmo           

4